Kennedy, J.,
after stating the case.' — Although it appeared pretty clearly from, the evidence, that the plaintiff had, before the defendants took possession of the land, consented to their doing so, and to their putting up the buildings thereon, and occupying the whole as they did, that they might the more conveniently grade their section of the railroad; yet the main question is, Were they not authorized to do so by the act of Assembly of the 4th of April, 1833, entitled “An act to authorize the governor to incorporate the Philadelphia and Reading Railroad Company,” Pamph. Laws of 1833, page 144? We are decidedly of opinion, that according to the spirit and true meaning of the 11th, 12th, and 13th sections of that act, the defendants, under their contract with the company for grading the road, had full power and authority to enter upon and occupy the plaintiff’s land adjacent to their section of the road as they did. Indeed, it might, in many instances, be utterly impracticable to accomplish the construction of a railroad without such authority. The legislature having granted, in express terms, the right, with the power and authority to construct the road, must be presumed to have granted likewise every incidental power and authority necessary to be exercised, in order to carry the power expressly granted into effect; subject, however, to such qualifications as may be mentioned in the act. Generally we consider the instruction given by the court below to the jury correct, as also their reasoning in support of the same, and therefore are willing to adopt it as our opinion on the case presented. We can perceive no error in the charge of the court below, or in their answers to the plaintiff’s points; nor can we discover that any of his points have been omitted to be answered.
We therefore affirm the judgment,